Citation Nr: 9910706	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  93-04 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Recognition of the appellant as the surviving spouse of the 
veteran for Department of Veterans Affairs (VA) death pension 
benefits.


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel








INTRODUCTION

The veteran, who served on active duty from April 1945 to May 
1946, died in November 1989. 

In a decision in November 1994, the Board denied the 
appellant's appeal for recognition as the surviving spouse of 
the veteran for VA death pension benefits.  The appellant 
appealed to the U.S. Court of Appeals for Veterans Claims 
(the Court).

In March 1998, the Secretary of the Department of Veterans 
Affairs petitioned the Court to remand the appeal to the 
Board for further adjudication and action.  In May 1998, the 
Court granted the Secretary's motion, vacating the Board 
decision of November 1994, and remanded the case to the Board 
for additional adjudication.

In September 1998, the Board remanded the case to the 
regional office for additional development, pursuant to the 
request for remand filed by the Secretary of the Department 
of Veterans Affairs with the Court.  The Board specifically  
requested that the appellant be provided an opportunity to 
submit a signed statement that she had no knowledge of any 
impediment to a common-law marriage to the veteran.

Subsequently, the regional office did request that the 
appellant submit a signed statement as to whether or not she 
had any knowledge of any impediment to any purported common-
law marriage to the veteran.  She did not reply.  The 
regional office then continued its prior denial of the 
appellant's claim, and the case was returned to the Board for 
appellate consideration based on the evidence of record.  



FINDINGS OF FACT

1.  The regional office has attempted to obtain all evidence 
necessary for an equitable disposition of the appellant's 
claim.  

2.  The appellant and the veteran were ceremonially married 
in July 1989 in the state of New York.  Their prior marriages 
had ended by divorce or death.

3.  The appellant and the veteran did not have a child.  

4.  The appellant and the veteran resided together in Albany, 
New York for more than 20 years prior to the time of the 
veteran's death in the State of New York in November 1989.  

5.  The appellant and the veteran, while residing together, 
held themselves out to the public as husband and wife, and 
were regarded by the community as husband and wife during 
this time.  

6.  The appellant and the veteran did not agree to be married 
between 1976 and 1989 because of the adverse economic 
consequences of entering into such a marriage. 

7.  The State of New York has not recognized common-law 
marriages since April 1933.  

8.  The appellant had knowledge of an impediment to any 
marriage to the veteran prior to her divorce to another man 
in 1976.  

9.  The appellant had knowledge of an impediment to a common-
law marriage in the state of New York after her divorce to 
another man in 1976, and before her ceremonial marriage to 
the veteran in July 1989.  


CONCLUSION OF LAW

Since the appellant and the veteran were not married for a 
period of one year or more prior to his death, or prior to 
January 1, 1957, had no children together, and could not be 
considered to have entered into a deemed valid marriage at 
any time before their ceremonial marriage in July 1989, the 
appellant is not entitled to recognition as the surviving 
spouse of the veteran for VA death pension purposes.  
38 U.S.C.A. §§ 101(3), 103, 5107 (West 1991); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.52, 3.205 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the appellant maintains, in essence, that she 
should be recognized as the veteran's surviving spouse for VA 
death pension benefits because she was ceremonially married 
to the veteran shortly before his death and because she and 
the veteran maintained a common-law marriage for many years 
prior to their ceremonial marriage.  She contends that she 
and the veteran lived together prior to 1976 when she 
obtained a divorce from her first husband, that they lived in 
Albany, New York, as husband and wife from 1976, the year 
that she divorced her first husband, until the time of the 
veteran's death, and that this commitment to be husband and 
wife for many years prior to the actual ceremonial marriage 
should be, and actually is, recognized by many states to 
confer legal benefits upon such relationship.  She contends 
that since other states, besides New York, recognize common-
law marriages, it would be a form of discrimination against 
the appellant to deny VA benefits, even though the appellant 
and the veteran did not leave the jurisdiction of New York 
between 1976 and the time of the veteran's death.
  

I.  Background

The evidence shows that the appellant and the veteran were 
ceremonially married in the State of New York in July 1989.  
The veteran died in the state of New York in November 1989.  

A claim for VA death pension benefits was received from the 
appellant in February 1991 in which she indicated that a 
prior marriage to [redacted], entered into in July 1944, was 
terminated by divorce in the state of New York, in July 1976.  
She reported that she married the veteran in July 1989, and 
that the veteran's first marriage ended by his wife's death.  
She also stated that she and the veteran lived together for 
32 years.  

The appellant provided a copy of her divorce decree, and a 
copy of her certificate of marriage to the veteran.  
Information was later provided that the veteran's first wife 
died before the appellant and the veteran met in 1957.

In early 1991, the appellant also submitted letters, 
reaffirming her previous statements, that she had lived 
together with the veteran for 32 years before they were 
married, and indicating that this time should count for 
"something."  In October 1991, she submitted letters 
indicating that she and the veteran began living together 
sometime around 1957, that they did not marry because she was 
still married to her first husband, that they moved to New 
York for health and economic reasons, and that after her 
divorce from her first husband, they talked about marrying, 
but did not.  She reported that they talked to welfare people 
who indicated that, if they married, there would be a loss of 
welfare benefits.  

In November and December 1991, letters from the appellant 
indicated that she lived with the veteran for a period of 
time in Virginia after 1957, and that they then moved to New 
York, while she was still married to her first husband.  She 
stated that she lived with the veteran in a common-law 
marriage after she obtained her divorce from her first 
husband in 1976.  

The appellant submitted affidavits from persons who knew her, 
indicating that the veteran and the appellant lived together 
as husband and wife, held themselves out to the public as 
husband and wife, and were known to the public as husband and 
wife in the state of New York after the appellant's divorce 
from her first husband in 1976, until the veteran's death.  
The appellant submitted an affidavit in February 1992 
indicating that she and the veteran agreed to be married upon 
her divorce in 1976, thereafter lived together as husband and 
wife, held themselves out to others as husband and wife, and 
were recognized in the community as being husband and wife.  
She stated that she and the veteran resided in Albany, New 
York, for this entire period of time, from 1976 until the 
time of the veteran's death.  

The appellant submitted a copy of a deed for a home. 

Pursuant to the Board's remand of September 1998, the 
regional office sent the appellant a request to submit a 
signed statement as to whether or not she had knowledge of 
any impediment to her purported common-law marriage to the 
veteran.  She did not reply to this request.
  

II.  Applicable Law and Regulations

To be entitled to death benefits as a "surviving spouse" of a 
veteran, the claimant must have been the veteran's spouse at 
the time of the veteran's death and have lived continuously 
with the veteran from the date of their marriage to the date 
of the veteran's death, except where there was a separation 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse.  38 U.S.C.A. § 101(3).

The term "spouse" means a person of the opposite sex who is a 
wife or a husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j).  38 C.F.R. § 3.50(a)(c).

"Marriage" means a marriage filed under the laws at the place 
where the parties resided at the time of the marriage or the 
laws of the place where the parties resided when the rights 
of the benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j).

Marriage is established by one of several types of evidence, 
including a copy of the public record of marriage or the 
original certificate of marriage.  In jurisdictions where 
marriages other than by ceremony are recognized, the evidence 
consists of various matters including affidavits or certified 
statements of one or both parties to the marriage setting 
forth all of the facts and circumstances concerning the 
alleged marriage.  This evidence should be supplemented by 
affidavits from 2 or more persons who have knowledge of this 
relationship. 38 C.F.R. § 3.205(a). 

Where a surviving spouse has submitted proof of marriage in 
accordance with the requirements of 38 C.F.R. § 3.205(a) and 
who also meets the requirements of 38 C.F.R. § 3.52, the 
claimant's signed statement that he or she had no knowledge 
of an impediment to the marriage to the veteran will be 
accepted, in the absence of information to the contrary, as 
proof of that fact.  38 C.F.R. § 3.205(c).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if:  (a) The marriage occurred 
one year or more before the veteran died, or existed for any 
period of time if a child was born of the marriage, and (b) 
the claimant entered into the marriage without knowledge of 
the impediment, and (c) the claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death, and (d) no claim has been filed by legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

Death pension may be paid to a surviving spouse who is 
married to the veteran for one year or more prior to the 
veteran's death, or for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage, or prior to January 1, 1957, in the case of a World 
War II veteran.  38 C.F.R. § 3.54.


III.  Analysis

In this case, the evidence establishes that the appellant and 
the veteran were ceremonially married in the state of New 
York in July 1989.  The veteran died in November 1989.  There 
were no children born of this relationship between the 
appellant and the veteran.  Since the appellant and the 
veteran were married less than one year prior to the 
veteran's death in November 1989, the July 1989 ceremonial 
marriage may not constitute a basis for entitlement to VA 
death pension benefits under the provisions of 38 C.F.R. 
§ 3.54.

The appellant has indicated that she and the veteran resided 
together for a period of 32 years, beginning sometime shortly 
after 1957, when she was still married to her first husband.  
There is some evidence that they lived together initially in 
the state of Virginia.  In this regard, the appellant has not 
submitted affidavits indicating that she established a 
common-law marriage to the veteran in the state of Virginia.  
Thus, the appellant has not established proof of a common-law 
marriage in the state of Virginia according to the provisions 
of 38 C.F.R. §§ 3.1, 3.205(a).

Rather, the appellant maintains that she and the veteran 
entered into a common-law marriage in the state of New York 
after she obtained a divorce from her first husband in 1976.  
Initially, it should be noted that the State of New York 
abolished the recognition of common-law marriages by statute 
in 1933.  People v. Heine, 176 NE2d 102 (NY 1961).  Thus, the 
appellant and the veteran could not legally have established 
a common-law marriage according to the laws of the State of 
New York.  

The appellant has indicated that she and the veteran did not 
reside outside of the State of New York from 1976 until the 
time of the veteran's death.  She, therefore, did not 
establish a common-law marriage in any other state during 
this period of time.  While the appellant may believe that 
this is unfair and discriminatory, in fact, VA law and 
regulations are quite clear and consistent.  A marriage to be 
recognized for VA purposes is valid under the law of the 
place where the parties resided at the time of the marriage, 
or the law of the place where the parties resided when the 
rights to benefits accrued.  38 U.S.C.A. § 103; 38 C.F.R. 
§ 3.1.  In this case, the law of the State of New York 
governs, and no other jurisdiction.  

The question remains whether the appellant and the veteran 
entered into a "deemed valid marriage" during their 
relationship in the state of New York between 1976 and the 
time of their ceremonial marriage in 1989.  The Board notes 
that the appellant's various statements in 1991 and 1992 
offer some conflicting evidence concerning whether the 
appellant and the veteran actually entered into a common-law 
marriage, as generally defined.  In this regard, the 
appellant indicated that she and the veteran made a very 
conscious decision not to marry for many years because 
welfare would be reduced or eliminated upon their marriage.  
They had an informal agreement to marry some time in the 
indefinite future if circumstances permitted.  Thus, the 
appellant and the veteran did not want to be married, except 
at some indefinite future time, because of the adverse 
economic consequences of entering into such a marriage.

In her early letters in 1991, the veteran admitted living 
together with the veteran for many years, but not actually 
marrying the veteran until their ceremonial marriage in 1989.  
While they may have held themselves out as husband and wife 
to others, and were recognized by the community as husband 
and wife, there is a question whether they actually made any 
agreement between themselves to be husband and wife, since 
there were economic reasons not to marry.  She and the 
veteran clearly did not want to enter into any marriage, 
either by way of ceremony or in common-law, that would 
jeopardize their single status and the welfare payments. 

In any event, for the purposes of a deemed valid marriage, 
the Secretary of the Department of Veterans Affairs has 
recognized that a legal requirement for a ceremonial marriage 
in a jurisdiction that does not recognize a common-law 
marriage is a legal impediment.  See Gen. Coun. Prec. 58-91 
(July 7, 1991).  The appellant stated in her affidavit of 
February 1992 that she did not know of any impediment to her 
marriage to the veteran.  However, it is not clear from the 
context in this affidavit whether the appellant was referring 
to her ceremonial marriage to the veteran or to a purported 
common-law marriage in the state of New York.  Clearly, she 
knew that there were no legal impediments to a ceremonial 
marriage after her divorce in 1976. 

The Board remanded the case in September 1998 so that the 
regional office could request that the appellant submit a 
signed statement as to whether or not she had knowledge of 
any impediment to her purported common-law marriage to the 
veteran.  She did not respond.  Consequently, there is no 
unequivocal statement from the appellant whether or not she 
had knowledge of any impediment to her purported common-law 
marriage to the veteran.  The Board must rely on the evidence 
of record in this case.

The evidence of record does contain statements by the 
appellant that contradict an assertion that she did 
establish, or attempt to establish, a common-law marriage, or 
was without knowledge of any legal impediment to the 
marriage.  As previously indicated, the appellant 
acknowledged that she and the veteran did not want to marry 
because of financial circumstances surrounding welfare 
payments.  This would strongly indicate that she and the 
veteran did not, in fact, enter into any purported common-law 
marriage in the state of New York.  The Board finds that her 
statements do indicate an awareness of economic reasons for 
not maintaining a "marriage" to the veteran in the state of 
New York, and that such statements imply a knowledge that a 
ceremonial marriage was required in the state of New York.  
If she did not ceremonially marry the veteran, she would not 
be married to him for legal purposes, and she and the veteran 
would be free to collect welfare payments.  These statements 
are more credible and carry much greater weight than her 
equivocal statement in the February 1992 letter indicating 
that she had no knowledge of an impediment to her marriage to 
the veteran.  Consequently, weighing various factors and 
information, the Board finds that the appellant did, in fact, 
have knowledge of an impediment to her purported marriage to 
the veteran after her divorce from her first husband in 1976, 
to the time of her ceremonial marriage to the veteran in 
1989.  

Finally, in reaching its decision, the Board declines to 
address the appellant's assertion concerning whether 
pertinent regulations violate her rights under the United 
States Constitution.  Saunders v. Brown, 4 Vet. App. 320 
(1993).







ORDER

Entitlement to recognition of the appellant as`` the 
surviving spouse of the veteran for VA death pension benefits 
is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals




 



